DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 12/14/2020.
Claims 1-2, 8, 13-14, and 20 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-24 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 	Regarding claims 1 and 13, Applicant argues that Siomina and Pan do not teach or suggest “determining . . . whether to continue a reception of the channel in the first TTI, process the channel in the first TTI” or “in response to determining . . . not to continue the reception of the channel in the first TTI, wait until the next TTI.” Applicant asserts that Siomina only discloses that a user equipment (UE) determines whether to process the channel.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that the claimed action of “determining . . . to continue a reception of the channel” is quite broad, and a determination to decode a channel may be broadly reasonably interpreted as a determination to continue a reception of such a channel since decoding may be broadly reasonably interpreted as a component of such reception. Therefore, a determination to decode the channel in response to a quality threshold being met as is disclosed for instance in Siomina may be broadly reasonably interpreted as a determination to continue a reception of the channel (Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]). Similarly, a decision not to decode a channel based on a quality threshold not being met may also be broadly reasonably interpreted as a determination not to continue the reception of the channel (Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]). As is also discussed in the 35 U.S.C. 112(b) rejection below, the Examiner would like to note that the claim language “waiting until the next TTI” does not explicitly recite any action to be performed after waiting, and the Examiner is therefore using a broadest reasonable interpretation of such “waiting” that does not require any additional action beyond “waiting.” A decision not to decode the received channel may thus also be broadly reasonably interpreted as “waiting until the next TTI.” Furthermore, the claims now recite that the channel is processed in response to determining to continue the reception of the channel. Such processing thus also appears to constitute “continuing the reception of the channel” in the context of the claims, thus supporting the Examiner’s interpretation wherein decoding constitutes continuing reception. The Examiner would also like to note that page 9 of the third full paragraph of Applicant’s arguments also appears to agree that Siomina teaches a decision regarding such processing. Siomina and Pan may thus be broadly reasonably interpreted as teaching “determining . . . whether to continue a reception of the channel in the first TTI, process the channel in the first TTI” or “in response to determining . . . not to continue the reception of the channel in the first TTI, wait until the next TTI.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 13, the claims have been amended to recite “in response to determining, based on the comparison, not to continue the reception of the channel in the first TTI, wait until the next TTI.” Such claim language appears to be an alternative to continuing reception of a channel in the current TTI, but such claim language does not explicitly recite receiving the channel at the next TTI. It is therefore unclear if the claim language “wait until the next TTI” is intended to require that some action be performed at the next TTI (such as receiving the channel wherein reception was previously discontinued), or if “waiting until the next TTI” instead simply means that the user equipment perform the action of “waiting” without any requirement to perform an action at the next TTI. Claims 1 and 13 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly as not requiring any action after waiting since no action is explicitly recited as being performed after waiting. 	Regarding claims 2-12 and 14-24, the claims are rejected because they depend from rejected independent claims 1 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2014/0051426, Siomina hereinafter) in view of Pan et al. (US 2020/0022067, Pan hereinafter, full support for the cited portions exists in provisional application no. 62/401,094).	Regarding claims 1 and 13, Siomina teaches a method and a user equipment (UE) (User equipment (UE); Siomina; Fig. 13; [0298]), comprising: 	an interface (The UE may be comprised of a transceiver; Siomina; Fig. 13; [0298]) configured to receive one or more symbols (As can be seen for instance in at least Figs. 4-12, the UE may receive system information (SI). Such SI may include information such as the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs) mapped to a broadcast channel comprising subframes. As can be seen for instance in paragraph [0052], subframes may be comprised of symbols. The broadcast channel over which the MIB and SIBs are transmitted may thus also be broadly reasonably interpreted as comprising one or more symbols; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0171]) at the start of a first transmission time interval (TTI) of a channel (The MIB is transmitted every 40 ms, which may be reasonably interpreted as a transmission time interval (TTI) of the channel the MIB is transmitted on. The receipt of MIB symbols may also be reasonably interpreted as occurring at the start of such a TTI; Siomina; [0104]); 	processing circuity operably coupled to the interface (The UE may be comprised of a processor coupled to the transceiver; Siomina; Fig. 13; [0298]), the processing circuitry configured to obtain a signal quality estimate of the channel (As can be seen for instance in the first step of at least Figs. 4-12, the UE may measure an absolute or relative quality from a second node in order to determine whether the channel should be decoded. The UE may thus be reasonably interpreted as obtaining a signal quality estimate of the channel; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]);	compare the signal quality estimate to a signal quality threshold (As can be seen for instance in at least Fig. 4, the signal quality estimate may be compared to a threshold; Siomina; Figs. 2 and 4-12; [0009]-[0010], [0199]-[0201]); and 	determine, based on the comparison, whether to continue a reception of the channel in the first TTI (As can be seen for instance in at least Fig. 4, a determination may be made regarding whether to decode the channel based on the comparison to the threshold. Such a decision to decode the channel based on the quality of the channel may be broadly reasonably interpreted as a determination to continue a reception of the channel. Such continued reception of a channel such as a channel carrying system information including a MIB transmitted at the beginning of a 40 ms TTI may also be broadly reasonably interpreted as occurring in such a TTI in which it is received (i.e., a first TTI); Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]);	in response to determining, based on the comparison, to continue the reception of the channel in the first TTI, process the channel in the first TTI (Decoding the channel in the first TTI in response to a determination to decode the channel in the first TTI (i.e., a determination to continue a reception of the channel in the first TTI) may be broadly reasonably interpreted as processing the channel in the first TTI in response to determining, based on the comparison, to continue the reception of the channel in the first TTI; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); and 	in response to determining, based on the comparison, not to continue the reception of the channel in the first TTI, wait until the next TTI (Not decoding the channel in response to a determination not to decode the channel (i.e., a determination not to continue a reception of the channel in the first TTI) may be broadly reasonably interpreted as not processing the channel in the first TTI in response to determining, based on the comparison, not to continue the reception of the channel in the first TTI; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]).	Although Siomina teaches that one or more signals may be measured in order to make a determination regarding whether or not a channel should be decoded (i.e., processed), Siomina does not specifically disclose that the symbols to be measured are the same as the symbols in the channel to be decoded. Siomina thus does not specifically disclose to obtain the signal quality estimate of the channel based on at least one of the one or more symbols.	Pan teaches to obtain the signal quality estimate of the channel based on at least one of the one or more symbols (A wireless device may measure the signal quality of beams used for broadcasting system information, which may be comprised of symbols. A signal quality estimate of such a broadcast channel for system information may thus be reasonably interpreted as being obtained based on at least one of the one or more symbols of such a channel; Pan; Figs. 2-7; [0006], [0149], [0162]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Pan regarding channel measurements associated with system information transmissions with the teachings as in Siomina regarding decoding system information transmissions (Pan; [0089]).	Regarding claims 2 and 14, Siomina and Pan teach the limitations of claims 1 and 13 respectively.	Siomina further teaches wherein to determine, based on the comparison, whether to continue the reception of the channel in the first TTI, the interface is configured to: 	continue the reception of the channel in the first TTI if the signal quality estimate is greater than the signal quality threshold (As can be seen for instance in at least Fig. 4, a channel such as a channel carrying system information including a MIB transmitted at the beginning of a 40 ms TTI may be decoded (i.e., reception of the channel may be continued) if the signal quality estimate is greater than the signal quality threshold; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); and 	discontinue the reception of the channel in the first TTI if the signal quality estimate is lower than the signal quality threshold (As can be seen for instance in at least Fig. 4, a channel such as a channel carrying system information including a MIB transmitted at the beginning of a 40 ms TTI may not be decoded (i.e., reception of the channel may be discontinued) if the signal quality estimate is lower than the signal quality threshold; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]).	Regarding claims 3 and 15, Siomina and Pan teach the limitations of claims 1 and 13 respectively.	Siomina further teaches the channel is a broadcast channel (System information such as the MIB may be transmitted over a broadcast channel; Siomina; Figs. 2 and 4-12; [0052], [0104], [0109]).	Regarding claims 4 and 16, Siomina and Pan teach the limitations of claims 1 and 13 respectively.(Receiving and decoding a channel carrying system information such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may be broadly reasonably interpreted as being based on an internal request to acquire the MIB. Acquisition of such an MIB transmitted during a TTI for transmitting an MIB may also be broadly reasonably interpreted as occurring within a time period comprising at least two TTIs of the channel; Siomina; Figs. 2 and 4-12; [0052], [0068]-[0069], [0100], [0104], [0109]-[0110], [0199]-[0201]).	Regarding claims 5 and 17, Siomina and Pan teach the limitations of claims 4 and 16 respectively.	Siomina further teaches the one or more operations related to the channel comprises one or more of: 	receive, via the interface, one or more of information, data, and control information over the channel (Receipt and decoding a channel carrying system information (i.e., control information) such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may be broadly reasonably interpreted as being based on an internal request to acquire such control information. The received information may also be broadly reasonably interpreted as a received request to receive and decode such information; Siomina; Figs. 2 and 4-12; [0052], [0068]-[0069], [0104], [0109], [0199]-[0201]); 	acquire, via the interface, a cell global identifier (CGI) (Receipt and decoding a channel carrying system information (i.e., control information) such as a MIB is necessary for acquiring CGI may be broadly reasonably interpreted as being based on an internal request to acquire such CGI information. The received information may also be broadly reasonably interpreted as a received request to receive and decode such information; Siomina; Figs. 2 and 4-12; [0104], [0109]-[0110], [0199]-[0201]); 	acquire, via the interface, a master information block (MIB) (Receipt and decoding a channel carrying system information such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may be broadly reasonably interpreted as being based on an internal request to acquire the MIB. The received information may also be broadly reasonably interpreted as a received request to receive and decode such information; Siomina; Figs. 2 and 4-12; [0104], [0109], [0199]-[0201]);	acquire, via the interface a master information block narrowband (MIB-NB); 	acquire, via the interface, a broadcast channel of a target cell during a cell change procedure (Receipt and decoding of a broadcast channel of a serving cell carrying system information such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may be broadly reasonably interpreted as being based on an internal request to acquire the MIB. The received information may also be broadly reasonably interpreted as a received request to receive and decode such information; Siomina; Figs. 2 and 4-12; [0104], [0109], [0199]-[0201]); and 	acquire, via the interface, a broadcast channel of a serving cell (Receipt and decoding of a broadcast channel of a serving cell carrying system information such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may be broadly reasonably interpreted as being based on an internal request to acquire such system information. The received information may also be broadly reasonably interpreted as a received request to receive and decode such information; Siomina; Figs. 2 and 4-12; [0104], [0106], [0109], [0199]-[0201]).	Regarding claims 6 and 18, Siomina and Pan teach the limitations of claims 4 and 16 respectively.	Siomina further teaches the request to perform one or more operations related to the channel within the time period comprises at least one of: 	an internal request received in the UE through a higher layer (A device operating according to software executed by the processor (i.e., a higher layer) may be broadly reasonably interpreted as performing actions based on internal requests of such software. Receipt and decoding of a channel carrying system information such as a MIB necessary for communication (such as is depicted in at least Fig. 4) may thus be broadly reasonably interpreted as being based on an internal request to acquire the MIB received through a higher layer; Siomina; Figs. 2 and 4-12; [0052], [0068]-[0069], [0104], [0109], [0199]-[0201]); and 	an external request received from a network node (The transmission of a channel carrying system information such as a MIB necessary for communication may be broadly reasonably interpreted as an external request received from the node that transmitted such system information to receive and decode such necessary information; Siomina; Figs. 2 and 4-12; [0052], [0068]-[0069], [0104], [0109], [0199]-[0201]).	Regarding claims 7 and 19, Siomina and Pan teach the limitations of claims 6 and 18 respectively.	Siomina further teaches the external request comprises downlink control information (DCI) received from the network node (System information may be comprised of a DCI format and may be broadly reasonably interpreted as downlink control information; Siomina; Figs. 2 and 4-12; [0104]).	Pan further teaches the DCI comprising a scheduling grant (The downlink control channel (i.e., DCI) may be used for scheduling of the physical downlink channel. Downlink control information may thus be reasonably interpreted as comprising a scheduling grant; Pan; [0103]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Pan regarding channel measurements associated with system information transmissions with the teachings as in Siomina regarding decoding system information transmissions based on channel measurements. The motivation for doing so would have been to increase performance by reducing beam sweep overhead and saving power (Pan; [0089]).Regarding claims 8 and 20, Siomina and Pan teach the limitations of claims 1 and 13 respectively.	Siomina further teaches adapting the signal quality threshold (Siomina teaches that multiple criteria in addition to signal quality may be evaluated for determining whether system information should be decoded. Situations wherein such criteria (such as low battery level) result in a situation wherein no signal quality level is sufficient for decoding the channel may be broadly reasonably interpreted as adapting a signal quality threshold for decoding. The Examiner will attempt to provide more concise paragraphs for the limitations below, but please see paragraphs [0199]-[0242] more generally for a full discussion regarding the numerous criteria that can be considered along with signal strength. The Examiner would also like to note that the broadly claimed “adapting” may be broadly reasonably interpreted as including an initial configuration of the threshold) based on one or more of: 	a battery life of the UE (Multiple criteria may be evaluated for determining whether system information should be decoded, such as a threshold battery level of the wireless device (see for instance Fig. 7). A situation wherein the battery level is below the threshold for decoding system information may be broadly reasonably interpreted as a situation wherein no signal quality is sufficient for decoding the channel. Such a situation may be broadly reasonably interpreted as adapting the signal quality threshold based on a battery life of the device; Siomina; Figs. 2 and 4-12; [0009]-[0010], [0015], [0199]-[0201], [0207]); 	a type of the channel received by the UE (The multiple criteria may include bandwidth, carrier aggregation configuration, and the system frame number (SFN) of the channel. Such information may be broadly reasonably interpreted as indicative of a type of the channel, and a situation wherein such criteria control whether system information may be decoded may be broadly reasonably interpreted as a situation wherein no signal quality is sufficient for decoding the channel. Such a situation may be broadly reasonably interpreted as adapting the signal quality threshold based on a type of the channel; Siomina; Figs. 2 and 4-12; [0009]-[0010], [0012]-[0013], [0199]-[0201], [0218], [0224], [0227]); 	a time period during which the UE is required to successfully receive the channel (The multiple criteria may include time synchronization requirements between the nodes. Such information may be broadly reasonably interpreted as indicative of a time period during which the UE is required to successfully receive the channel, and a situation wherein such criteria control whether system information may be decoded may be broadly reasonably interpreted as a situation wherein no signal quality is sufficient for decoding the channel. Such a situation may be broadly reasonably interpreted as adapting the signal quality threshold based on a type of the channel; Siomina; Figs. 2 and 4-12; [0009]-[0010], [0012]-[0013], [0199]-[0201], [0224]); and 	a type of operation of the UE (The multiple criteria may a capability of the wireless device, and a situation wherein such criteria control whether system information may be decoded may be broadly reasonably interpreted as a situation wherein no signal quality is sufficient for decoding the channel. Many of the criteria discussed broadly throughout Siomina as well as Figs. 5-12 may also be broadly reasonably interpreted as “a type of operation of the UE.” Such a situation may be broadly reasonably interpreted as adapting the signal quality threshold based on a type of the channel; Siomina; Figs. 2 and 4-12; [0009]-[0010], [0012]-[0013], [0199]-[0201], [0226]).	Regarding claims 9 and 21, Siomina and Pan teach the limitations of claims 1 and 13 respectively.	Siomina further teaches the estimated signal quality comprises one of: 	a signal-to-noise ratio (SNR) (The signal quality may include SNR; Siomina; Figs. 2 and 4-12; [0199]-[0201]), 	a signal-to-interference plus noise ratio (SINR) (The signal quality may include SINR; Siomina; Figs. 2 and 4-12; [0199]-[0201]), (The signal quality may include RSRQ; Siomina; Figs. 2 and 4-12; [0199]-[0201]), and 	a block error rate (BLER) (The signal quality may include BLER; Siomina; Figs. 2 and 4-12; [0199]-[0201]).	Regarding claims 10 and 22, Siomina and Pan teach the limitations of claims 8 and 20 respectively.	Siomina further teaches the type of operation of the UE comprises one of: 	a cell change (Operations of the UE may include handover, cell change, and cell reselection; Siomina; Figs. 2 and 4-12; [0036], [0106], [0111], [0255], [0278]-[0280]); 	an initial cell selection (Operations of the UE may include cell selection, which may be reasonably interpreted as initial cell selection; Siomina; Figs. 2 and 4-12; [0036], [0106], [0111], [0255], [0278]-[0280]); 	a paging reception (Operations of the UE may include receiving paging messages; Siomina; Figs. 2 and 4-12; [0105]); 	a cell reselection (Operations of the UE may include handover, cell change, and cell reselection; Siomina; Figs. 2 and 4-12; [0036], [0106], [0111], [0255], [0278]-[0280]); 	a radio resource control (RRC) re-establishment (Operations of the UE may include RRC connection re-establishment; Siomina; Figs. 2 and 4-12; [0111], [0274], [0278]-[0280]); 	a RRC connection release with redirection (Operations of the UE may include RRC connection release with redirection; Siomina; Figs. 2 and 4-12; [0111], [0274], [0278]-[0280]); and 	a CGI reading (Operations of the UE may include acquiring CGI contained within a MIB; Siomina; Figs. 2 and 4-12; [0104], [0109]-[0110], [0199]-[0201]).	Regarding claims 11 and 23, Siomina and Pan teach the limitations of claims 1 and 13 respectively.(As can be seen for instance in at least Fig. 4, processing the channel may comprise decoding the channel; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); 	continuing reception of the channel (Decoding the channel may be broadly reasonably interpreted as comprising continuing reception of the channel; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); 	storing the received symbol data in a buffer (Decoding the channel may be broadly reasonably interpreted as comprising storing received data in memory (i.e., in a buffer); Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); and 	acquiring a MIB (Decoding a channel comprising SI such as an MIB may be broadly reasonably interpreted as acquiring an MIB; Siomina; Figs. 2 and 4-12; [0052], [0068], [0104], [0109], [0199]-[0201]); and 	acquiring a MIB-NB.	Regarding claims 12 and 24, Siomina and Pan teach the limitations of claims 1 and 13 respectively.	Pan further teaches obtaining a signal quality estimate of the one or more symbols comprises measuring the signal quality of the one or more symbols (A wireless device may measure the signal quality of beams used for broadcasting system information, which may be comprised of symbols. A signal quality estimate of such a broadcast channel for system information may thus be reasonably interpreted as being obtained by measuring the signal quality of the one or more symbols of such a channel; Pan; Figs. 2-7; [0006], [0149], [0162]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Pan regarding channel measurements associated with system information (Pan; [0089]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC MYERS/Primary Examiner, Art Unit 2474